
	
		III
		110th CONGRESS
		1st Session
		S. RES. 323
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2007
			Mr. Kohl (for himself
			 and Mr. Feingold) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing Kikkoman Foods, Inc., for its
		  50 years of operations in the United States.
	
	
		Whereas Kikkoman Foods, Inc., is celebrating its 50th
			 anniversary of business in the United States during the year 2007;
		Whereas Kikkoman Foods established sales operations in San
			 Francisco, California, in 1957, expanded production in Walworth, Wisconsin, in
			 1972, and further expanded production in Folsom, California, in 1998;
		Whereas Kikkoman Foods annually ships over 30,000,000
			 gallons of soy sauce throughout North America;
		Whereas Kikkoman Foods was one of the first Japanese
			 companies to have a major manufacturing plant in the United States and
			 continues to make a steadfast commitment to the economic and culinary vitality
			 of the United States; and
		Whereas Kikkoman Foods, throughout its 50-year history in
			 the United States, has remained steadfast in its devotion to promoting
			 international cultural exchange: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 importance of the contributions made by Kikkoman Foods, Inc., to the cultural
			 and economic vitality of the United States; and
			(2)commends Kikkoman
			 Foods on its 50 years of marketing and operations in the United States.
			
